Citation Nr: 0808588	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, claimed as a result of exposure to ionizing radiation 
or as a result of exposure to an atomic bomb blast.

2.  Entitlement to service connection for chronic otitis, 
claimed as a result of exposure to ionizing radiation or as a 
result of exposure to an atomic bomb blast.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.  
He had additional, unverified, service in the United States 
Marine Corps Reserve from May 1959 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in June 2004 at the Nashville, Tennessee 
RO.  The appellant testified at that time and the hearing 
transcript is of record.  The Board also notes that the 
appellant requested a video-conference hearing with the Board 
in connection with the current claim as well.  The veteran 
subsequently withdrew his request for a video-conference 
hearing before a member of the Board in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for chronic otitis and 
bilateral hearing loss.  The veteran contends that his 
chronic otitis and bilateral hearing loss are due to exposure 
to ionizing radiation or as a result of exposure to acoustic 
trauma during an atomic bomb blast during his participation 
in Operation PLUMBBOB.

In March 2007, the Defense Threat Reduction Agency (DTRA) 
responded the RO's request for information related to the 
veteran's claims of radiation exposure.  DTRA was able to 
confirm the veteran's participation in Operation PLUMBBOB, 
conducted at the Nevada Test Site in 1957.  DTRA reported 
that the veteran's Marine brigade was present for the 
detonation of Shot HOOD in trenches approximately 5,500 yards 
southwest of ground zero.

The veteran's medical records indicate that the veteran 
reports his chronic otitis as beginning in 1982; however, the 
first evidence of record of chronic otitis is dated in August 
2001 when the veteran was diagnosed by a private physician, 
Dr. B.B.  From January 2002 to June 2004 veteran was 
consistently treated for chronic otitis externa by a private 
physician, Dr. R.L.  In treatment notes dated in July 2002, 
August 2002, January 2003, April 2003, December 2003, and May 
2004, Dr. R.L. indicated that the veteran's chronic right 
otitis externa was thought to be related to the veteran's 
exposure to an atomic blast and exposure to atomic energy 
while in service.  The veteran submitted medical statements 
of Dr. R.L. dated in May 2003 and May 2004 relating the 
veteran's chronic otitis externa to the veteran's exposure to 
an atomic blast in service.  In his statement dated in May 
2003, Dr. R.L. reported that the veteran's chronic otitis 
"is very unusual and the only causative etiology I can come 
up with is his involvement with atomic testing when he was in 
active duty in the Marine Corps."  In his statement dated in 
May 2004, Dr. R.L. opined that while he could "not say that 
the blast is causative, it is certainly suspicious given the 
persistent and unusual symptoms without other etiology."  
Dr. R.L. also stated, in his May 2004 letter, that "it is 
more probable than not that Mr. [redacted] chronic otitis externa 
is due to the nuclear blast he was exposed to while in 
military service."  However, in neither his treatment notes 
nor his statements does Dr. R.L. cite any clinical evidence 
or medical resources for his opinion.

The veteran submitted private audiological examination report 
dated in June 2001.  However, the report is graphical in 
nature.  The Court, in Kelly v. Brown, 7 Vet. App. 471 
(1995), stated that the Court could not interpret graphical 
representations of audiometric data.  Rather, the examiner 
must provide numerical results.  However, the Board notes 
that this audiogram report clearly shows that the auditory 
thresholds in both ears are greater than 40 decibels in the 
frequencies 3000 and 4000 Hertz.  Accordingly, this evidence 
shows that the veteran has a current hearing loss disability 
as defined at 38 C.F.R. § 3.385.

The veteran was exposed to loud noise during the testing of 
an atomic bomb during Shot HOOD of Operation PLUMBBOB, where 
the Marines were assembled in trenches 5,500 yards from the 
explosion.  The veteran also indicated that he was exposed to 
loud noise while using explosives in rebuilding a road.  The 
veteran's Record of Duty Assignments confirms that he was 
assigned to the Service Company, 7th Engineer Battalion, 1st 
Marine Division.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

To date, the veteran has not been afforded a VA Compensation 
and Pension (C&P) examination regarding his chronic otitis or 
bilateral hearing loss.  In regard to the veteran's claim of 
entitlement to service connection for chronic otitis, the 
record reveals that the veteran currently has a diagnosis of 
chronic otitis and that he was onsite during the detonation 
of Shot HOOD during Operation PLUMBBOB.  Dr. R.L. has 
rendered the opinion that the veteran's chronic otitis is 
probably related to the veteran's exposure to a nuclear 
blast, however, failed to provide any rationale for his 
opinion.  Accordingly, the Board must remand the claim of 
entitlement to service connection for chronic otitis to 
afford the veteran a VA C&P examination.

In regard to the veteran's claim of service connection for 
bilateral hearing loss, the record reveals that the veteran 
has a current bilateral hearing loss disability and in-
service exposure to loud noise.  However, there is no 
evidence associated with the claims folder as to whether the 
veteran's bilateral hearing loss disability is related to or 
caused by his in-service loud noise exposure.  Therefore, the 
Board must remand the claim of entitlement to service 
connection for bilateral hearing loss to afford the veteran a 
VA C&P hearing examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any chronic otitis and bilateral hearing 
loss disabilities found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
exposure to loud noise in service, the 
veteran's exposure to Shot HOOD during 
Operation PLUMBBOB, and Dr. R.L. medical 
opinions, and render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's chronic otitis and/or 
bilateral hearing loss disabilities are 
related to or had there onset during 
service, and particularly, to his in-
service loud noise exposure and exposure 
to an atomic explosion.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



